Case 5:20-cv-05066-TLB Document 18                 Filed 06/17/20 Page 1 of 2 PageID #: 158



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

AMANDA SCHATZ,                                )
individually and on behalf of all others      )
similarly situated.                           )
                                              )
                                              )
                       Plaintiffs,            )
v.                                            )       Case. No. 5:20-cv-05066-TLB
                                              )
QUAPAW HOUSE, INC.;                           )
CASEY BRIGHT.                                 )
                                              )
                                              )
                       Defendants.            )

                BRIEF IN SUPPORT OF HEARING ON DEFAULT JUDGMENT

       Plaintiff Amanda Schatz comes before this Court and for her Brief in Support of her Motion

for Hearing on Default Judgment states:

       On April 17, 2020, Plaintiff Amanda Schatz filed this action against Quapaw House, Inc.

(“QHI”) and Casey Bright for pay under the Fair Labor Standards Act 29 CFR § 541.602t (“FLSA”)

(as amended), 29 U.S.C. section § 201, et seq., and under Arkansas Code Annotated §§ 11-4-

210, 211 and § 11-4-401 (Complaint, ECF Doc. 1). Since that time, the employees of QHI and

Bright, as its former CEO, have been terminated, yet the employees have still not been paid. That

continued failure is in violation of Arkansas Code Annotated § 11-4-405.

       As noted by the Clerk, neither Defendant timely answered the Complaint and has been

found in Default. See ECF Doc. 14. Upon default, the factual allegations of a complaint (except

those relating to the amount of damages) are taken as true, but `it remains for the court to consider

whether the unchallenged facts constitute a legitimate cause of action, since a party in default

does not admit mere conclusions of law. Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010)

(quoting 10A Charles Alan Wright et al., Federal Practice and Procedure § 2688 (3d ed. 1998));

see Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir. 2010) ("[W]hen a default judgment is entered,

facts alleged in the complaint may not be later contested."). Thus, the Plaintiff hereby applies to

                                                  1
Case 5:20-cv-05066-TLB Document 18                   Filed 06/17/20 Page 2 of 2 PageID #: 159



the Court for a confirmation that each Defendant is in Default and find all facts pled in the

Complaint as being true. The Plaintiff further requests that the Court set this matter for hearing

to determine the damages due to the Plaintiff and each other potential Putative Plaintiff. See

Fed.R.Civ.P. 55(b)(2).

        As the Plaintiff argues in her contemporaneous Motion for Class Certification, this case

would be properly and most efficiently resolved as a class action given the uniform nature of the

unlawful wage practices pled in the Complaint and the ease of computing such damages. As

such, she requests this matter also be set for hearing or for determination of the issue of

Declaratory Judgment that is sought in the Complaint.              Because that claim requests the

declaration of an Arkansas Statute’s unconstitutionality, the Attorney General is being notified of

that request such that her office may have an opportunity to respond. It is the Plaintiff’s goal by

the time such hearing is set to have obtained from the Receiver appointed by the Garland County

Circuit Court records from which damages may be easily calculated and proven for each Putative

Plaintiff from whom the Defendants unlawfully withheld wages.

        WHEREFORE, Plaintiff Amanda Schatz prays the Court confirm the finding that the

Defendants are Default and set this matter for hearing on damages and to determine the Plaintiff’s

request for declaratory relief and for all other relief to which she is entitled.

                                        Respectfully Submitted on behalf of herself and of all other
                                        similarly situated,

                                        Amanda Schatz

                                      BY: _/s/George M. Rozzell IV_________________
                                       George M. Rozzell IV
                                       AR Bar No. 2008032
                                       Kristin Pawlik
                                       AR BAR No. 2015150
                                       Miller, Butler, Schneider, Pawlik, & Rozzell PLLC
                                       112 W. Center St.
                                       Fayetteville, AR 72701
                                       479.621.0006
                                       grozzell@arkattorneys.com
                                       kpawlik@arkattorneys.com


                                                   2
